THE THIRTEENTH COURT OF APPEALS

                                        13-20-00378-CV


IN THE GUARDIANSHIP OF SHELLEY THOMSON A/KA SHELLEY SUE THOMSON,
                     AN INCAPACITATED PERSON


                                     On Appeal from the
                        County Court at Law of Comal County, Texas
                              Trial Cause No. 2019GDB0001


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

January 21, 2021